DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210510.

Status of Claims
Claim(s) 1-9, 11-19 and 21 is/are allowed in this office action.

Amendment(s) to The Specification
The Amendment(s) to The Specification filed 4/14/2021 is acknowledged.

Terminal Disclaimer
The Terminal Disclaimer filed 4/14/2021 is APPROVED and acknowledged.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.


UA2016A001595 which is mapped to English translation provided from US 20190071174 A1 (“Burigo”) discloses a Vertical Take-Off and Landing (VTOL) vehicle comprising fuselage, vertical tail, four tilting wings, electric generator which uses liquid fuel, rechargeable electric energy storage devices, sensors comprising air flow sensors and an actuation and feedback control system. The four tilting wings may rotate, independently one from the other and in a controlled way, around two axes parallel to the pitch axis, one of these axis is in front of the center of gravity of the vehicle and the other behind it. All the four wings provide positive lift during forward flight. There is at least one electric motor in each wing which drives at least one thrust generator. The thrust generators wind streams interact with all the vehicle lifting wings during vertical take off and landing to reduce the possibility to stall at low vehicle speed. The thrust generators may provide a combined thrust higher than the aircraft weight; the power required to drive the electric motors comes from the electric generator and the additional power required to provide a thrust higher than the aircraft weight comes from rechargeable electric energy storage devices such as batteries or supercapacitors. An active feedback system allows to control the rotational speed of each thrust generators and the tilt angles of each wing and the rudder on the basis of given flight inputs such as aircraft direction and speed.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 1-9, 11-19 and 21, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the wing position is determined based on minimizing power consumption of the unmanned aerial vehicle under the condition parameters”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)